Kinsey, C. J., contra.
Considered the instrument as sufficiently authenticated to go to the jury. Gravat’s testimony proves the deed was once executed by Neale, for he explicitly declares he should not have subscribed his name as a witness if Neale’s name [11] had then been obliterated. It is an important feature also in the case, that the possession has gone with' the deed, and that the lessor of the plaintiff lay by until long after the death of Neale. It is, therefore, a matter for the decision of the jury, whether this obliteration has occurred accidentally and without the privity of defendant, or whether it was fraudulent and sufficient to vitiate the instrument.
Evidence overruled.
*13Note. — A bill of exceptions was tendered to the opinion of the court, and the cause carried by writ of error to the high Court of Errors and Appeals, where, in November Term, 1792, the judgment of the Supreme Court was reversed und voce. The evidence of the execution of the deed in this case, was similar to that offered in the case of Pigot v. Holloway, 1 Pinney 436, to prove a warrant of attorney. The court unanimously admitted the instrument.
Cited in Patterson v. Tucker, 4 Hal. 333.